Clark, J.:
The relator was arrested upon a warrant issued out of the City-Court of Buffalo, charged with the violation of section 56 of article 5-A of the Civil'Rights Law (as added by Laws of 1923, chap. 664.)
The information upon which the warrant of arrest was issued charges that relator attended a meeting of, and remained a member of an association known as Buffalo Provisional Klan of the Knights of the Ku Klux Klan with knowledge that said association had not complied with the provisions of section 53 of article 5-A of the Civil Rights Law, in that said association had failed and neglected to file with the Secretary of State a sworn copy of its constitution, by-laws, rules, regulations, oath of membership, a roster of its membership, and a list of its officers for the current year, and that said association is an unincorporated association, having a membership of more than twenty persons, which requires an oath as a prerequisite and as a condition of membership; and that said association is not a labor union nor a benevolent order mentioned in the Benevolent Orders Law of the State of New York, which are specifically excepted from the operation of the statute, the benevolent orders mentioned in the Benevolent Orders Law being recognized and approved by the terms of that statute.
The facts are not in dispute. Relator sued out a writ of habeas corpus upon the theory that the statute in question is unconstitutional and that is the only question to be determined. From an order dismissing the writ this appeal is taken.
Relator contends that the statute in question is unconstitutional for the reason that it is class legislation and wrongfully restricts the personal liberty of certain citizens and that it compels certain corporations and associations and the officers thereof to furnish evidence against themselves which might be used in a criminal prosecution against them.
Section 53 of the statute under consideration provides that corporations and unincorporated associations therein referred to shall file with the Secretary of State certain documents pointed out in the statute, and section 56 provides certain penalties for failure to do so. If such documents are filed and the required information is furnished there is no penalty and the filing would not be furnishing evidence against the corporations, associations or persons so "filing in violation of section 6 of article 1 of the State Constitution. Complying with the terms of the statute would *416preclude a criminal prosecution under it instead of creating a situation where the information furnished under the statute might be used in a criminal prosecution against the parties furnishing it.
Article 5-A of the Civil Rights Law, as added by chapter 664 of the Laws of 1923, consists of four sections, 53, 54, 55 and 56. The information upon which the warrant was issued does not allege any facts showing a violation of sections 54 or 55 of said statute, but rests exclusively upon that part of section 56 which makes it a misdemeanor to remain a member of, or attend a meeting of such an association with knowledge that it had failed to comply with the provisions of section 53 of said article 5-A of the Civil Rights Law.
Section 54 of said act (as added by Laws of 1923, chap. .664) has reference to resolutions concerning political matters and section 55 has reference to anonymous communications which are prohibited.
The relator is not charged with violating either of these two sections, and a reading of the act will show that they have no relation whatever to a violation of section 53 of said act.
It will, therefore, not be necessary to consider the sections not involved in the charge against relator, for the offenses pointed out in sections 53, 54 and 55 are not so related to each other that they cannot be considered separately. That is, the sections of the statute are independent of each other, and if the sections that relator is charged with violating are constitutional and valid they may be enforced (Connolly v. Union Sewer Pipe Co., 184 U. S. 540) and the other sections may be disregarded in the discussion.
Relator complains that the exemption in said statute of labor unions and the benevolent orders mentioned in the Benevolent Orders Law is an unlawful classification in violation of section 6 of article 1 of the Constitution of the State of New York, which provides among other things that no person shall be deprived of life, liberty or property without due process of law, and of section 1 of the Fourteenth Amendment of the Federal Constitution, which provides that no State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States, and that no State shall deprive any person of life; liberty or property without due process of law, and that no State shall deny to any person within its jurisdiction the equal protection of the laws.
Relator also complains that the act which he is charged with violating is unconstitutional because it limits the application of its provisions to associations of twenty or more persons, because as it is claimed it is an unlawful discrimination and classification *417in violation of the aforesaid provisions of the State and Federal Constitutions.
In People v. Beakes Dairy Co. (222 N. Y. 416, 429) it is said: “ There is no constitutional prohibition against class legislation as such if the classification is based on some reasonable ground, and is not essentially arbitrary.”
Under the police power of the State, the Legislature has the authority to enact laws applicable to particular classes having regard to the public safety and the general welfare of the people. (Bertholf v. O’Reilly, 74 N. Y. 509, 522.) Judge Andbews, writing for the court in that case, said: “ The police power so called inheres in every sovereignty, and is essential to the maintenance of public order and the preservation of mutual rights from the disturbing conflicts which would arise, in the absence of any controlling, regulating authority, and has been constantly exercised by the. Legislature in a great variety of cases.”
Presumably the Legislature had information of conditions which in its judgment justified the legislation here attacked as unconstitutional. (Matter of Stubbe v. Adamson, 220 N. Y. 459, 469.)
It is a matter of common knowledge that the association or organization of which relator is concededly a member exercises activities tending to the prejudice and intimidation of sundry classes of our citizens. But the legislation is not confined to this society. It meets a general evil all too liable to result from the organization of such associations.
The Legislature and the courts may well take notice of matters and tendencies generally recognized among the people. (Muller v. Oregon, 208 U. S. 412; Brown v. Piper, 91 id. 37.)
In People v. Beakes Dairy Co. (supra, 428) the Court of Appeals says: “ If the Legislature can check impending ills before they become notorious, the courts should not say that it has acted too soon.”
The Legislature has plenary power, not only to maintain order within the boundaries of the State, but also to protect itself from seditious propaganda and its citizens from malicious discrimination and wanton intimidation. The prevention and repression of such evils is well within the legislative power and classification (provided it is not palpably arbitrary) may be resorted to in carrying out the legislative will. This is established by a long line of authorities. (People v. Beakes Dairy Co., supra; People v. Klinck Packing Co., 214 N. Y. 121; People v. West, 106 id. 293; People v. Charles Schweinler Press, 214 id. 395; Patsone v. Pennsylvania, 232 U. S. 138, 144.)
*418• In the case of People v. Klinck Packing Co. {supra) the constitutionality of a provision of the Labor Law to the effect that every employer shall allow every employee twenty-four consecutive hours of rest in every seven consecutive days was under consideration. The statute exempted from its provisions employees of dairies, creameries, etc., numbering seven or less, and it was claimed that this was an unreasonable and arbitrary classification. The Court of Appeals in holding otherwise said (at p. 136): “ The provision exempting employees of dairies, creameries, etc., numbering seven or less, seems to me to be based upon a perfectly reasonable classification and, therefore, within the legislative power.”
In People v. Beakes Dairy Co. (222 N. Y. 416) the Agricultural Law restricting handling of milk or cream for shipment to any city as a business by an individual or corporation, without having an office within the State and a license, was attacked, and the court in upholding the law said, among other things: “ Whatever might be said of the statute as ‘ class legislation ’ * * * is answered by People v. Havnor (149 N. Y. 195, 205). The statute there under consideration placed barbers in a class by themselves and then subdivided the class between barbers in New York and Saratoga and barbers elsewhere for the purpose of regulating their right to work on Sunday; but Vann, J., said, ‘ the statute treats all barbers alike within the same localities * * *.’
“ There is no constitutional prohibition against class legislation as such if the classification is based on some reasonable ground, and is not essentially arbitrary.”
It is presumed that a legislative enactment is valid. (People v. West, 106 N. Y. 293, 295; People ex rel. Simon v. Bradley, 207 id. 592, 610; People ex rel. Metropolitan St. R. Co. v. Tax Comrs., 174 id. 417, 437; People ex rel. Kemmler v. Durston, 119 id. 569, 577; Matter of Stubbe v. Adamson, 220 id. 459, 469.)
In Radice v. State of New York (264 U. S. 292) the court had under consideration a statute of this State which provided that “ In cities of the first and second class no female over the age of sixteen years shall be employed, permitted or suffered to work in or in connection with any restaurant more than six days or fifty-four hours in any one week, or more than nine hours in any one day, or before six o’clock in the morning or after ten o’clock in the evening of any day.”
It is also provided that the statute should “ not apply to females employed in restaurants as singers and performers of any kind, or as attendants in ladies’ cloak rooms and parlors, nor shall it apply to females employed in or in connection with the dining *419rooms and kitchens of hotels, or in or in connection with lunch rooms or restaurants conducted by employers solely for the benefit of their own employees.”
The statute (Laws of 1917, chap. 535, adding to Labor Law of 1909, § 161, subd. 3)  was attacked on the ground that it contravened the provisions of section 1 of the Fourteenth Amendment of the Federal Constitution in that it deprived the employer and employees of their liberty of contract, and that it deprived them of the equal protection of the laws by an unreasonable and arbitrary classification.
The United States Supreme Court held that the determination of the Legislature that night work for women was detrimental to the health and welfare of women engaged in it justified its suppression, and the court also held that the statute did not deny to women the equal protection of the laws because it discriminated between cities of the first and second class and other cities and communities and did not apply to women employed in restaurants as singers and performers and to those employed in dining rooms and kitchens of hotels because it created an arbitrary and unreasonable classification. (See, also, Packard v. Banton, 264 U. S. 140; Hayes v. Missouri, 120 id. 68; Miller v. Wilson, 236 id. 373.)
In the last case the court was considering the constitutionality of the California Women's Eight Hour Labor Law of 1911, prohibiting the employment of women in certain lines of business, including hotels, and it was held that the statute was not unconstitutional as to women employed in hotels as an unwarranted invasion of liberty of contract, or as denying the equal protection of the laws on the ground of unreasonable discrimination or improper classification, the court holding: “ The Legislature is free to recognize degrees of harm and may confine its restrictions to those classes where it deems the need is greatest, and if the law hits an evil where it is most felt the prohibition need not be all embracing.”
In Kockee Coke Co. v. Taylor (234 U. S. 224, 227) the court said: “ It is more pressed that the act discriminates unconstitutionally against certain classes. But while there are differences of opinion as to the degree and kind of discrimination permitted by the Fourteenth Amendment, it is established by repeated decisions that a statute aimed at what is deemed an evil, and hitting it presumably where experience shows it to be most felt, is not to be upset by thinking up and enumerating other instances to which it might have been applied equally well, so far as the court can see. That is for the Legislature to judge unless the case is very clear.”
*420It may be presumed that the Legislature deemed the activities of societies with an oath-bound membership liable to be detrimental to the public welfare, and in exercising its police powers in an endeavor to restrain them it was well within its powers and “ for the courts to attempt to determine whether the exercise of the police power within legislative limits is wise would be contrary to our constitutional system and substitute judicial opinion for the legislative will.” (Purity Extract Co. v. Lynch, 226 U. S. 192, 193.)
If the purposes of an oath-bound organization are worthy ones, there can be no good reason why it should hesitate to comply with this statute, for the fullest publicity can in no way injure or prejudice right endeavor. If, on the other hand, its purposes are seditious, insidiously subversive of our institutions, maliciously discriminative, intimidatory or criminal, then it should be regulated and restricted before great mischief has been done.
The statute in question was constitutional as a police regulation for the general welfare and safety of the people of the State.
The order appealed from should be affirmed.